Citation Nr: 1543132	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  09-15 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine strain.
 
2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the L4-5 with facet arthrosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1984 to August 1986 and from February 1989 to March 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, granted service connection for a cervical spine strain and assigned a 10 percent disability evaluation, and for degenerative disc disease of the L4-5 with facet arthrosis and assigned a 10 percent disability evaluation. 

In October 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In March 2010 and September 2012 decisions, the Board remanded these issues for additional development.

In an October 2014 decision, the Board denied entitlement to an initial evaluation in excess of 10 percent for cervical spine strain and entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the L4-5 with facet arthrosis.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a June 2015 Order pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision.  

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to the adjudication of the claims for entitlement to an initial evaluation in excess of 10 percent for cervical spine strain and entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the L4-5 with facet arthrosis.

As noted above, in an October 2014 decision, the Board denied entitlement to an initial evaluation in excess of 10 percent for cervical spine strain and entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the L4-5 with facet arthrosis

However, as noted by the Parties in the June 2015 JMR, at the October 2010 hearing, the undersigned Veterans Law Judge failed to suggest to the Veteran to submit private medical records referenced by the Veteran pursuant to 38 C.F.R. §3.103(c)(2).   Specifically, the Veteran testified that he received treatment from Patients First in Tallahassee, Florida and was told by his doctor to remain in bed as a result of his back disability.  

As a result, the Parties in the JMR determined that a remand was necessary for the Veteran to be allowed to submit these records now that he had been placed on notice.  

Accordingly, in conjunction with the June 2015 JMR, a remand is warranted to notify the Veteran that he is to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disabilities on appeal, to include his treatment from Patients First which he identified at his October 2010 hearing.  

Under these circumstances, the Board finds that VA has a duty to make a further attempt to obtain the Veteran's private treatment records.  Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disabilities on appeal.  In particular, the Veteran should be asked to identify any sources of private treatment from Patients First in Tallahassee, Florida.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

The Veteran should also be invited to submit medical evidence to include any treatment records from Patients First.

Appropriate efforts must be made to obtain all identified treatment records.  All attempts to procure records should be documented in the file. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




